FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS EARNINGS PER SHARE OF $0.15, DECLARES DIVIDEND OF $0.07 PER SHARE AND ANNOUNCES STRONG CAPITAL AND LIQUIDITY POSITIONS WEST SPRINGFIELD, MA—October 17, 2008—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $2.4 million, or $0.15 per diluted share, for the third quarter of 2008 compared to net income of $1.3 million, or $0.08 per diluted share, for the corresponding period in 2007.The Company’s improved results were largely due to a significant increase in net interest income, driven by net interest margin expansion and growth in average earning assets, and to a lesser extent, growth in non-interest income.The quarterly operating performance was also affected by increases in the provision for loan losses and non-interest expenses.For the nine months ended September 30, 2008 the Company’s net income was $6.3 million, or $0.39 per diluted share, compared to net income of $3.1 million, or $0.18 per diluted share, for the same period in 2007.The Company also announced a quarterly cash dividend of $0.07 per share, payable on December 1, 2008 to shareholders of record as of November 6, 2008. Total assets increased $155.8 million, or 14.4%, to $1.2 billion at September 30, 2008 from $1.1 billion at year end 2007 reflecting growth of $111.2 million, or 55.2%, in securities available for sale and $38.5 million, or 4.7%, in total loans.Balance sheet expansion was funded by increases of $42.2 million, or 5.9%, in total deposits and $118.1 million, or 109.4%, in Federal Home Loan Bank advances.At quarter end, the Company continued to have considerable liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and access to funding through the repurchase agreement and brokered deposit markets.The Company’s balance sheet is also supported by a strong capital position, with total stockholders’ equity of $224.7 million, or 18.2% of total assets, at September 30, 2008. "We are pleased with our earnings momentum, which continued this quarter as a result of improvement in net interest margin, growth in loans and deposits and expansion in non-interest income,” commented Richard B. Collins, President and Chief Executive Officer.“Our financial results were also affected by modestly higher levels of loan loss provisions, non-performing assets and delinquent loans as a result of the difficult economic environment.”Collins remarked that “during these very challenging times, we believe that we are well positioned for the future given our healthy balance sheet, substantial capital base and strong liquidity level.” Financial Highlights: · Total securities available for sale expanded $111.1 million, or 55.2%, to $312.4 million at September 30, 2008 from $201.3 million at December 31, 2007 due to the implementation of a strategy to deploy excess capital and liquidity resulting from the Company’s 2007 second-step stock offering.During the period, management purchased agency mortgage-backed securities which are expected to produce steady cash flows and attractive spreads to U.S. Treasury securities.At September 30, 2008, approximately 96% of the available-for-sale investment portfolio consisted of mortgage-backed and debt securities issued by government-sponsored enterprises.The Company doesn’t own any equity or debt securities issued by Fannie Mae, Freddie Mac, Lehman Brothers or AIG. · Total loans increased $38.5 million, or 4.7%, to $863.2 million at September 30, 2008 from $824.7 million at December 31, 2007 reflecting growth in the commercial real estate (9.9%), residential real estate (5.4%), home equity (4.2%) and commercial (3.7%) portfolios as a result of business development efforts and competitive products and pricing.Construction loan balances declined $7.6 million, or 18.0%, to $35.0 million at September 30, 2008 as a result of pay-downs and a slow-down in the underlying market. · Non-performing assets totaled $3.6 million, or 0.29% of total assets, at September 30, 2008 compared to $2.7 million, or 0.25% of total assets, at December 31, 2007.The increase of $900,000 in non-performing assets was mainly attributable to several residential and commercial real estate loans that became more than 90 days delinquent.Management believes that these loans are adequately secured.While total non-performing loans have increased during the period, the portfolio has not been affected by loans to sub-prime borrowers since the Company has not underwritten loans targeted to this segment of the market. · At September 30, 2008, the ratio of the allowance for loan losses to total loans was 0.97% and the ratio of the allowance for loan losses to non-performing loans was 254.48%.For the nine months ended September 30, 2008, net charge-offs totaled $808,000, or 0.13% of average loans outstanding on an annualized basis. · Total deposits increased $42.2 million, or 5.9%, to $760.9 million at September 30, 2008 compared to $718.7 million at December 31, 2007 mainly due to competitive products and pricing, excellent customer service, targeted promotional activities and two new branches opened in 2008, which are both performing above plan.Core deposit balances grew $27.5 million, or 7.4%, to $398.5 million at September 30, 2008 from $371.0 million at December 31, 2007. · Net interest income increased $3.3 million, or 45.3%, to $10.5 million for the third quarter of 2008 from the same period in 2007 as a result of net interest margin expansion and growth in earning assets.Net interest margin increased 65 basis points to 3.56% reflecting the use of net proceeds from the Company’s second-step stock offering to fund asset growth as well as a significant decrease in the cost of deposits as a result of the 325 basis points reduction in the federal funds rate from 5.25% at September 1, 2007 to 2.00% at September 30, 2008.Average earning assets expanded $160.9 million, or 16.3%, to $1.1 billion, mainly due to loan growth and purchases of mortgage-backed securities. · Non-interest income expanded $321,000, or 22.7%, to $1.7 million for the three months ended September 30, 2008 due to increases of $114,000, or 10.3%, from deposit account fees and $113,000, or 56.5%, from wealth management income as well as a $141,000 loss on the sale of securities in the third quarter of 2007. · Non-interest expenses grew $1.7 million, or 27.3%, to $7.8 million for the third quarter of 2008 from $6.1 million in the same period last year.Salaries and benefits expanded $977,000, or 27.6%, reflecting staffing costs for two new branches opened in 2008, an increase in stock based compensation as a result of stock options and restricted stock granted in 2008, a higher cash incentive accrual associated with improved financial performance and annual wage adjustments.Occupancy costs increased $167,000, or 35.6%, mainly due to the two branches opened in 2008.Data processing expenseswere $93,000, or 13.1%, higher as a result of growth in the total number of loan and deposit accounts serviced, new branches opened in 2008 and costs for the new branch imaging process introduced in all branches beginning in 2008.Professional services grew $101,000, or 45.9%, principally due to higher legal and consulting costs.Other expenses expanded $312,000, or 34.4%, mainly in connection with a higher quarterly Federal Deposit Insurance Corporation insurance premium. United Financial Bancorp, Inc. is a publicly owned corporation and the holding company for United Bank, a federally chartered savings bank headquartered at 95 Elm Street, West Springfield, MA 01090.The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol UBNK.United Bank provides an array of financial products and services through its 15 full service branch offices and one express drive up branch located throughout Western Massachusetts.Through its Wealth Management Group and its partnership with NFP Securities, Inc., the Bank is able to offer access to a wide range of investment and insurance products and services, as well as financial, estate and retirement strategies and products.For more information regarding the Bank’s products and services and for United Financial Bancorp, Inc. investor relations information, please visit www.bankatunited.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in the Company’s market area, competition, and other risks detailed from time to time in the Company’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent the Company’s judgment as of the date of this release.The Company disclaims, however, any intent or obligation to update these forward-looking statements. UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except par value amounts) September 30, December 31, September 30, Assets 2008 2007 2007 (unaudited) (audited) (unaudited) Cash and cash equivalents $ 13,044 $ 14,254 $ 28,491 Short-term investments 1,063 1,030 1,017 Securities available for sale, at fair value 312,422 201,257 183,862 Securities held to maturity, at amortized cost 3,242 3,632 3,684 Loans: Residential mortgages 357,967 339,470 336,064 Commercial mortgages 236,010 214,776 204,325 Construction loans 34,499 42,059 43,614 Commercial loans 84,612 81,562 80,140 Home equity loans 121,166 116,241 118,712 Consumer loans 28,945 30,587 31,451 Total loans 863,199 824,695 814,306 Net deferred loan costs and fees 2,382 2,136 1,418 Allowance for loan losses (8,385 ) (7,714 ) (7,612 ) Loans, net 857,196 819,117 808,112 Federal Home Loan Bank of Boston stock, at cost 12,223 10,257 9,885 Other real estate owned 330 880 880 Deferred tax asset, net 8,809 4,953 2,980 Premises and equipment, net 12,323 10,600 10,564 Bank-owned life insurance 6,960 6,652 6,595 Other assets 7,478 6,649 7,876 Total assets $ 1,235,090 $ 1,079,281 $ 1,063,946 Liabilities and Stockholders' Equity Deposits: Demand $ 107,029 $ 102,010 $ 104,411 NOW 34,965 35,207 36,884 Savings 96,884 65,711 63,361 Money market 159,663 168,107 169,788 Certificates of deposit 362,346 347,647 348,674 Total deposits 760,887 718,682 723,118 Federal Home Loan Bank of Boston advances 226,130 107,997 183,852 Repurchase agreements 11,365 13,864 7,519 Escrow funds held for borrowers 1,809 1,356 1,410 Capitalized lease obligations 3,149 1,890 1,900 Accrued expenses and other liabilities 7,031 9,372 4,899 Total liabilities 1,010,371 853,161 922,698 Stockholders' Equity: Preferred stock, par value $0.01 per share, authorized 50,000,000 shares at September 30, 2008 and December 31, 2007 and 5,000,000 shares at September 30, 2007; none issued - - - Common stock, par value $0.01 per share; shares authorized 100,000,000 at September 30, 2008 and December 31, 2007 and 60,000,000 at September 30, 2007; shares issued: 17,763,747 at September 30, 2008 and December 31, 2007; shares issued: 17,205,995 at September 30, 2007 178 178 172 Additional paid-in capital 163,676 165,920 77,127 Retained earnings 76,070 73,026 72,190 Unearned compensation (12,311 ) (12,835 ) (5,439 ) Accumulated other comprehensive loss, net of taxes (2,226 ) (169 ) (888 ) Treasury stock, at cost (56,167 shares at September 30, 2008 and 137,835 shares at September 30, 2007) (668 ) - (1,914 ) Total stockholders' equity 224,719 226,120 141,248 Total liabilities and stockholders' equity $ 1,235,090 $ 1,079,281 $ 1,063,946 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (Amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 (unaudited) (unaudited) Interest and dividend income: Loans $ 12,835 $ 12,712 $ 37,676 $ 37,017 Investments 3,886 2,017 10,064 5,849 Other interest-earning assets 90 247 450 935 Total interest and dividend income 16,811 14,976 48,190 43,801 Interest expense: Deposits 4,217 5,672 13,549 16,330 Borrowings 2,058 2,051 5,166 6,127 Total interest expense 6,275 7,723 18,715 22,457 Net interest income before provision for loan losses 10,536 7,253 29,475 21,344 Provision for loan losses 644 436 1,479 1,040 Net interest income after provision for loan losses 9,892 6,817 27,996 20,304 Non-interest income: Net (loss) gain on sales of securities - (141 ) 8 (170 ) Fee income on depositors’ accounts 1,219 1,105 3,452 3,240 Wealth management income 313 200 599 491 Other income 201 248 767 684 Total non-interest income 1,733 1,412 4,826 4,245 Non-interest expense: Salaries and benefits 4,523 3,546 12,763 11,119 Occupancy expenses 636 469 1,723 1,441 Marketing expenses 302 277 1,101 1,048 Data processing expenses 804 711 2,338 2,006 Professional fees 321 220 1,136 872 Other expenses 1,220 908 3,471 2,867 Total non-interest expense 7,806 6,131 22,532 19,353 Income before income taxes 3,819 2,098 10,290 5,196 Income tax expense 1,455 807 3,951 2,093 Net income $ 2,364 $ 1,291 $ 6,339 $ 3,103 Earnings per share: Basic $ 0.15 $ 0.08 $ 0.39 $ 0.18 Diluted $ 0.15 $ 0.08 $ 0.39 $ 0.18 Weighted average shares outstanding: Basic 15,864 16,930 16,099 16,923 Diluted 15,955 16,989 16,141 16,986 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY SELECTED DATA AND RATIOS (unaudited) (Dollars in thousands, except per share amounts) At or For The Quarters Ended Sept. 30 Jun. 30 Mar. 31 Dec. 31 Sept. 30 2008 2008 2008 2007 2007 Operating Results: Net interest income $ 10,536 $ 9,908 $ 9,031 $ 7,823 $ 7,253 Loan loss provision 644 651 184 385 436 Non-interest income 1,733 1,574 1,519 1,490 1,412 Non-interest expenses 7,806 7,550 7,176 6,686 6,131 Net income 2,364 2,009 1,966 1,274 1,291 Performance Ratios (annualized): Return on average assets 0.77 % 0.68 % 0.72 % 0.48 % 0.50 % Return on average equity 4.22 % 3.52 % 3.46 % 3.02 % 3.69 % Net interest margin 3.56 % 3.46 % 3.40 % 3.02 % 2.91 % Non-interest income to average total assets 0.57 % 0.53 % 0.55 % 0.56 % 0.55 % Non-interest expense to average total assets 2.55 % 2.55 % 2.62 % 2.50 % 2.38 % Efficiency ratio (excludes gains/losses on sales of securities and loans) 63.62 % 65.76 % 68.07 % 70.99 % 69.63 % Per Share Data: Diluted earnings per share $ 0.15 $ 0.12 $ 0.12 $ 0.08 $ 0.08 Book value per share $ 12.69 $ 12.76 $ 12.86 $ 12.73 $ 8.28 Market price at period end (1) $ 14.85 $ 11.17 $ 11.08 $ 11.10 $ 12.06 Risk Profile Equity as a percentage of assets 18.19 % 18.66 % 19.81 % 20.95 % 13.28 % Net charge-offs to average loans outstanding 0.19 % 0.06 % 0.12 % 0.13 % 0.27 % Non-performing assets as a percent of total assets 0.29 % 0.39 % 0.32 % 0.25 % 0.18 % Non-performing loans as a percent of total loans, gross 0.38 % 0.48 % 0.32 % 0.22 % 0.12 % Allowance for loan losses as a percent of total loans, gross 0.97 % 0.95 % 0.93 % 0.94 % 0.93 % Allowance for loan losses as a percent of non-performing loans 254.48 % 197.39 % 285.41 % 432.16 % 755.16 % Average Balances Loans $ 865,053 $ 845,304 $ 828,302 $ 820,164 $ 812,756 Securities 306,499 288,502 211,880 193,099 168,498 Total interest-earning assets 1,185,244 1,146,397 1,061,978 1,036,253 998,336 Total assets 1,225,250 1,183,627 1,095,866 1,069,060 1,032,225 Deposits 765,797 761,990 730,094 721,634 720,330 FHLBB advances 214,005 170,052 116,519 157,819 156,150 Capital 224,015 228,241 227,413 168,910 139,820 Average Yields/Rates (annualized) Loans 5.93 % 5.82 % 6.06 % 6.24 % 6.26 % Securities 5.07 % 4.94 % 4.94 % 4.87 % 4.79 % Total interest-earning assets 5.67 % 5.57 % 5.80 % 5.96 % 6.00 % Savings accounts 1.29 % 1.14 % 0.98 % 1.05 % 0.90 % Money market/NOW accounts 1.63 % 1.60 % 2.03 % 2.71 % 2.81 % Certificates of deposit 3.41 % 3.62 % 4.24 % 4.66 % 4.70 % FHLBB advances 3.66 % 3.77 % 4.47 % 4.82 % 4.90 % Total interest-bearing liabilities 2.84 % 2.90 % 3.37 % 3.87 % 3.92 % (1) The price at September 30, 2007 has been adjusted by the second step exchange ratio of 1.04079.
